     ase 5:18-cv-02104-SJO-PLA Document 47 Filed 10/24/18 Page 1 of 2 Page ID #:31 4



           ECE E                                FI LED
1                                       U.S. DISTRICT COURT
                                       DIST RIC T OF EB Ht\SKA
          OCT 3 0 2018
2
                                       20 18 0C1 30 AM IQ: 28
3
                                       OrFIGt o,· 1HE CLE,~K
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT
                         . CENTRAL DISTRICT OF CALIFORNIA
10
11
12
     Federal Trade Commission,                  No. ED 5:18-cv-02104-SJO-PLA
13                        Plaintiff,
14                                              [PROPOSED]
                          V.
15                                              ORDER EXTENDING
     Jason Cardiff, et al.,
                                                TEMPORARY RESTRAINING
16
                         Defendants.            ORDER AND GRANTING
17                                              CONTINUANCE OF
18                                              PRELIMINARY INJUNCTION
                                                HEARING FOR DEFENDANT
19                                              DANIELLE CADIZ
20
21         Upon consideration of the stipulation entered into by the Federal Trade
22   Commission and Defendant Danielle Cadiz requesting that, with respect to
23   Defendant Cadiz, the Court extend the Temporary Restraining Order (TRO) and
24   continue the preliminary injunction hearing that is currently scheduled for
25   Tuesday, October 23 , 2018 at 2:00 p.m. to such date as the Court may set, it is
26   hereby:
27
28



                                                                                        1186
     ase 5:18-cv-02104-SJO-PLA Documen t 47 Filed 10i24/18 Page 2 of 2 Page ID #:31 5




1    ORDERED that the request is GRANTED, and the TRO entered by this Court on
2    October 10, 2018 shall remain in full force and effect until further order of this
3    Court.
4    IT IS FURTHER ORDERED that the hearing on Plaintiffs application for
5    a preliminary injunction with respect to Defendant Danielle Cadiz is continued to
6    Wednesday, November 7, 2018 at 4:00 p:m.
7
8    DATED this 24th day of October, 2018.
9
10                                             5, ~·· •·~~.
                                                       .·.,/'
11
12                                           United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-
